Exhibit 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made as of the
29th day of October, 2008, by and between WELLS FUND XII-REIT JOINT VENTURE
PARTNERSHIP, a Georgia joint venture partnership (“Landlord”) and CONTINENTAL
AUTOMOTIVE SYSTEMS US, INC., a Delaware corporation (“Tenant”) formerly known as
Siemens Automotive Corporation.

RECITALS:

WHEREAS, Troy Development #1, LLC, predecessor in interest to Landlord (“Troy
Development”), and Tenant, entered into a certain Office Lease dated January 13,
2000 (the “Original Lease”) whereby Landlord leased to Tenant certain premises
(the “Premises” or the “Building”) comprising all of the building constituting
approximately 77,054 square feet known as 4865 Investment Drive, Troy, Michigan.

WHEREAS, Troy Development and Tenant entered into a certain First Amendment to
Lease Agreement dated April, 2000 (the “First Amendment”; the Original Lease as
amended by the First Amendment is herein referred to as the “Lease”) whereby
Tenant waived its right of first offer to purchase the Building.

WHEREAS, Landlord and Tenant desire to extend the term of the Lease and to
adjust the rent payable by Tenant to Landlord under the Lease to reflect the
extension of the term of the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and in the Lease contained, it is hereby agreed as follows:

1. DEFINED TERMS. Each capitalized term used in this Amendment but not otherwise
defined herein shall have the same meaning ascribed to such term in the Lease.

2. EXTENSION. The term of the Lease is hereby extended for a period of sixty-two
(62) months. The Lease is hereby amended as follows:

(a) In Section 1.4 the term “Expiration Date” is hereby amended to mean
October 31, 2015.

(b) From and after the date of this Amendment the last two lines of the schedule
of “Base Rent”, set forth in Section 1.1, shall be deleted and the following
shall be added thereto:

 

PERIOD

   ANNUAL
BASE RENT    MONTHLY INSTALLMENTS
OF BASE RENT   

BASE

RENT PER

SQ. FT.

(APPROX.)

Months 97 through

October 31, 2008

   $ 1,568,819.40    $ 130,734.95    $ 20.36

November 1, 2008

Through October 31, 2009

   $ 982,438.56    $ 81,869.88    $ 12.75

November 1, 2009 through

October 31, 2010

   $ 1,011,911.76    $ 84,325.98    $ 13.13

November 1, 2010 through

October 31, 2011

   $ 1,042,269.12    $ 86,855.76    $ 13.53



--------------------------------------------------------------------------------

November 1, 2011 through

        

October 31, 2012

   $ 1,073,537.16    $ 89,461.43    $ 13.93

November 1, 2012 through

October 31, 2013

   $ 1,105,743.24    $ 92,145.27    $ 14.35

November 1, 2013 through

October 31, 2014

   $ 1,138,915.56    $ 94,909.63    $ 14.78

November 1, 2014 through

October 31, 2015

   $ 1,173,083.04    $ 97,756.92    $ 15.22

Notwithstanding the foregoing, Base Rent shall abate for the period from
November 1, 2009 through January 31, 2010; provided, however, that, if at any
time during the Term, Tenant shall be in default of the Lease beyond applicable
notice and cure periods, then this paragraph with respect to the abatement of
any Base Rent shall immediately become null and void and upon written request by
Landlord, Tenant shall pay to Landlord an amount equal to any and all Base Rent
previously abated. The abatement of Base Rent provided herein shall not relieve
Tenant from the performance of Tenant’s other obligations under the Lease,
including, without limitation, the obligation to pay on a timely basis the
Operating Expenses, utilities and Taxes, as well as all other additional rent
and other obligations under the Lease, which shall become due and payable during
the Term.

(c) From and after the date of this Amendment one of the options to extend the
Term as set forth in Section 26.1 of the Lease shall be satisfied and the words
and number “two (2)” set forth in the third line of Section 26.1 shall be
deleted and replaced with the words and number “one (1)”.

3. NOTICES:

(a) The Landlord’s address for notices set forth in Section 1.5 is hereby
deleted and replaced with the following:

Wells Fund XII-REIT Joint Venture Partnership

c/o Piedmont Operating Partnership, L.P.

11695 Johns Creek Pkwy

Ste 350

Johns Creek, GA 30097

Attention: Asset Manager of Michigan

with a copy to:

Piedmont Operating Partnership, L.P.

11695 Johns Creek Pkwy

Ste 350

Johns Creek, GA 30097

Attention: Asset Manager – Midwest Region

and a copy to:

Piedmont Office Realty Trust

150 West Jefferson

Suite 1450

Detroit, Michigan 48226

Attention: Property Manager

(b) The Tenant’s address for notices set forth in Section 1.10 is hereby deleted
and replaced with the following:

 

2



--------------------------------------------------------------------------------

Continental Automotive Systems US, Inc.

1800 Continental Blvd.

Charlotte, NC 28273

Attention: Treasurer

With a copy to:

Continental Automotive Systems US, Inc.

1800 Continental Blvd.

Charlotte, NC 28273

Attention: General Counsel, Corporate Law Department

4. FINANCIAL STATEMENTS. Annually, within ninety (90) days after the end of
Tenant’s fiscal year, Tenant shall furnish to Landlord, the financial statements
of Tenant and any other party which is then liable for any of the obligations
under the Lease. In addition, in the event that Landlord is then in the process
of selling or refinancing the Building, upon Landlord’s request, Tenant shall
provide to Landlord financial statements for Tenant and any other party which is
then liable for any of the obligations under the Lease for the most recent
fiscal quarter then ended, as well as year to date financial statements.
Landlord agrees to keep the foregoing financial statements confidential and to
only share such statements on a “need to know” basis and with potential lenders
and purchasers of the Building and with other parties, subject to the consent of
Tenant, which shall not be unreasonably withheld or delayed.

5. BROKER. Tenant represents that Tenant has not retained, contracted or
otherwise dealt with any real estate broker, salesperson or finder in connection
with this Amendment, and no such person initiated or participated in the
negotiation of this Amendment. Tenant shall indemnify and hold Landlord harmless
from and against any and all liabilities and claims for commissions and fees
arising out of a breach of the foregoing representation.

6. CONFLICT. If any conflict exists between the terms or provisions of the Lease
and the terms or provisions of this Amendment, the terms and provisions of this
Amendment shall govern and control.

7. EFFECT OF AMENDMENT. Tenant remains responsible for all of the obligations of
the tenant under the Lease. As amended by this Amendment, the Lease shall remain
in full force and effect and is ratified by Landlord and Tenant. Tenant
acknowledges that there are no defaults of the Landlord currently in existence
under the Lease. This Amendment contains the entire agreement of the parties
with respect to the extension of the Term and all preliminary negotiations with
respect thereto are merged into and superseded by this Amendment.

8. EXCULPATION OF LANDLORD. The terms and provisions of the last sentence of
Section 21 of the Lease are incorporated herein by this reference as though set
forth herein.

9. CONDITION OF PREMISES. Tenant represents to Landlord that it has taken the
Premises in its “AS IS, WHERE IS” condition and “WITH ALL FAULTS” and Landlord
has performed all of its obligations, if any, under the Lease relating to
improvements to be provided to Tenant at the Premises. Landlord shall have no
obligation to make additional improvements to the Premises as a result of this
Amendment, give Tenant any economic concession for any purpose or incur any
additional financial obligation as a result hereof.

10. AUTHORITY OF TENANT. Tenant and the person executing and delivering this
Amendment on Tenant’s behalf each represents and warrants that such person is
duly authorized to so act; that Tenant is duly organized, is qualified to do
business in the jurisdiction in which the Building is located, is in good
standing under the laws of the state of its organization and the laws of the
jurisdiction in which the Building is located, and has the power and authority
to enter into this Amendment and that all action required to authorize Tenant
and such person to enter into this Amendment has been duly taken.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

TENANT:

CONTINENTAL AUTOMOTIVE SYSTEMS US, INC., a Delaware corporation

   

By:

 

/s/ Michael T. Worthington

   

/s/ Timothy P. Rogers

Its:

 

Michael T. Worthington

   

Vice President Finance

 

Treasurer

   

ATTEST:

/s/ Leslie S. Harris

 

 

(Corporate Seal)

LANDLORD:

WELLS FUND XII-REIT JOINT VENTURE PARTNERSHIP,

a Georgia joint venture partnership

 

  By: Piedmont Operating Partnership, L.P.,

a Delaware limited partnership,

(Administrative Venture Partner)

By: /s/ Joseph H. Pangburn

Name: Joseph H. Pangburn

Title: Senior Vice President

 

4